Title: To George Washington from Hugh Stephenson, 1 July 1767
From: Stephenson, Hugh
To: Washington, George



Sir
Bulskin July 1st 1767

I am sorry it was not in my power to Come Down according to prommise my bisness Lay so ilconvenent that I Cold not

Come which I hope your Hounour will Excuse me for not Comeing at that time and you may Depend upon my Comeing in two or three weeks at the Longest the man that Lives on the Colo. Plantation be Low me is now down and is to Let me now when he returns what time Mr Fairfax will be at home that I mant miss of him when I go Down—Mr Crawford desired me to Let you now that he had spoke to a woman to spin for you but do not think it is proper to send her before that he had an oppertunity to send som of her work to you that you mite see if she would sute you. I am Sir your Humble ⟨St⟩

Hugh Stephenson

